

 
EXHIBIT 10.2


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement dated as of the date set forth on the
signature page (“Agreement”) is by and between Tidelands Oil and Gas Corporation
(the “Company”), and Impact International LLC (the “Holder”).


WHEREAS, the Holder was issued 39,890,180 shares of the Company’s common stock
pursuant to that certain General Release, by and among various parties,
including the Company and the Holder, dated of even date herewith (“Release
Agreement”); and


WHEREAS, the Company desires to grant to the Holder certain registration rights
in respect of the shares issued pursuant to the Release Agreement, as well as
the 8,812,980 shares owned prior to such issuance (collectively, the 48,703,160
shares are referred to as the “Shares”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


ARTICLE ONE
Registration Rights Agreement


SECTION 1.1        Registration Rights Available. The Company agrees to provide
Holder with respect to the Shares and any other securities issued or issuable at
any time or from time to time in respect of the Shares upon a stock split, stock
dividend, recapitalization or other similar event involving the Company
(collectively, the “Securities”) rights to “piggyback” on a public offering of
Company securities, subject to the provisions of this Agreement and excluding
(i) any registration statement registering the Company’s common stock on Form
S-4 or S-8 and (ii) any Shares that are not eligible to be resold pursuant to
the registration statement filed by the Company (the piggyback registration
rights hereunder being “Registration Right”).


SECTION 1.2         Piggyback Registration. With respect to Holder’s right to
piggyback on a public offering of the Company securities pursuant to Section
1.1, the parties agree as follows:


(a) The amount of Securities that the Company is required to include on a
registration statement filed pursuant to such Registration Right shall not
exceed the number of shares of common stock, the issuance or resale of which the
Company is registering in such registration statement, which share calculation
shall exclude the Shares.


(b) Pursuant to Section 1.1, the Company will (i) promptly give to Holder
written notice 15 days prior to the filing of any registration relating to a
public offering of the Company securities; and (ii) include in such registration
(and related qualification under blue sky laws or other compliance), and in the
underwriting involved therein, all the Securities specified in Holder’s written
request or requests, mailed in accordance with Section 3.8.


(c) The right of Holder to participate in registration pursuant to Section 1.1
shall be conditioned upon Holder’s participation in such offering, if such
offering is a best efforts or firm commitment offering, and the inclusion of the
Securities in the underwriting shall be limited to the extent provided herein.
Notwithstanding any other provision of this Agreement, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the managing underwriter may limit some or all of
the Securities that may be included in the registration and underwriting as
follows: the number of Securities that may be included in the registration and
underwriting by Holder shall be determined by multiplying the number of shares
of Securities of all selling shareholder of the Company which the managing
underwriter is willing to include in such registration and underwriting, times a
fraction, the numerator of which is the number of Securities requested to be
included in such registration and underwriting by Holder, and the denominator of
which is the total number of Securities which all selling shareholder of the
Company have requested to have included in such registration and underwriting.
To facilitate the allocation of shares in accordance with the above provisions,
the Company may round the number of shares allocable to any such person to the
nearest 100 shares. If Holder disapproves of the terms of any such underwriting,
it may elect to withdraw therefrom by written notice to the Company and the
managing underwriter, delivered not less than seven days before the effective
date. Any securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration, and shall not be transferred in a public
distribution prior to 120 days after the effective date of the registration
statement relating thereto, or such other shorter period of, time as the
underwriters may require.
 
 

 
19

--------------------------------------------------------------------------------


 
SECTION 1.3         Registration Procedure. With respect to the Registration
Right, the following provisions shall apply:


(a) Holder shall be obligated to furnish to the Company and the underwriters (if
any) such information regarding the Securities and the proposed manner of
distribution of the Securities as the Company and the underwriters (if any) may
request in writing and as shall be required in connection with any registration,
qualification or compliance referred to herein and shall otherwise cooperate
with the Company and the underwriters (if any) in connection with such
registration, qualification or compliance.


(b) With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Restricted Securities (used herein as defined in Rule 144 under the Securities
Act of 1933, as amended) to the public without registration, the Company agrees
to use its best lawful efforts to:


(i) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times during which the
Company is subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); and


(ii) File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at all
times during which the Company is subject to such reporting requirements).


(c) The Company agrees that it will furnish to Holder such number of
prospectuses, offering circulars or other documents incident to any
registration, qualification or compliance referred to herein as provided or, if
not otherwise provided, as the Holder from time to time may reasonably request.


(d) All expenses (except for the costs of any underwriting and selling discounts
and commissions and legal fees for Holder’s attorneys) of any registrations
permitted pursuant to this Agreement and of all other offerings by the Company
(including, but not limited to, the expenses of any qualifications under the
blue-sky or other state securities laws and compliance with governmental
requirements of preparing and filing any post-effective amendments required for
the lawful distribution of the Securities to the public in connection with such
registration, of supplying prospectuses, offering circulars or other documents)
will be paid by the Company.


(e) The Registration Rights of this Agreement, subject to the terms and
conditions hereof, shall be available to any subsequent holder of the Securities
owned by Holder. Each subsequent holder entitled to the Registration Rights
under this Agreement shall be bound by the terms and subject to the obligations
of this Agreement as though it were an original signatory hereto.


SECTION 1.3.        OBLIGATIONS OF THE COMPANY. In connection with the Company's
registration obligations hereunder, the Company shall, as expeditiously as
practicable:


(a)           (i) furnish to each Holder copies of all documents filed with the
United States Securities and Exchange Commission (“SEC”) prior to there being
filed with the SEC, (ii) use commercially reasonable best efforts to cause its
officers and directors, counsel and certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of such Holder,
to conduct a reasonable investigation within the meaning of the Securities Act,
and (iii) notify the Holder of any stop order issued or threatened by the SEC
and use best efforts to prevent the entry of such stop order or to remove it if
entered.


(b)           (i) prepare and file with the SEC (electronically on EDGAR) such
amendments and supplements, including post-effective amendments, to each
registration statement filed pursuant to the this Agreement (the “Registration
Statement”) and the prospectus used in connection therewith (the “Prospectus”)
as may be necessary to comply with the Securities Act and to keep the
Registration Statement continuously effective as required herein, and prepare
and file with the SEC such additional Registration Statements as necessary to
register for resale under the Securities Act all of the shares registered
(including naming any permitted transferees of shares registered as selling
stockholder in such Registration Statement); (ii) cause any related Prospectus
to be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as possible to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and as promptly as possible
provide the Holder true and complete copies of all correspondence from and to
the SEC relating to the Registration Statement (other than correspondence
containing material nonpublic information); and (iv) comply with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all registered shares covered by such Registration Statement as so amended or in
such Prospectus as so supplemented.
 

 
20

--------------------------------------------------------------------------------


 
(c)           Notify the Holder as promptly as possible:


(i) when the SEC notifies the Company whether there will be a “review” of a
Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the shares
registered or the initiation of any proceedings for that purpose; (C ) of a
pending proceeding against the Company under Section 8A of the Securities Act in
connection with the offering of the shares registered; and (D) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the shares registered
for sale in any jurisdiction, or the initiation or threatening of any proceeding
for such purpose.  If any of the events described in Section 1.3 (c)(ii)(A), 1.3
(c)(ii)(B), and 1.3 (c)(ii)(C) occur, the Company shall use best efforts to
respond to and correct the event.


(d)           Notify the Holder and their counsel as promptly as possible of the
happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to each Holder) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such shares
registered, such Prospectus will not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading; provided that upon such notification by the Company, the Holder will
not offer or sell the shares registered pursuant to such Prospectus until the
Company has notified the Holder that it has prepared a supplement or amendment
to such Prospectus and delivered copies of such supplement or amendment to the
Holder (it being understood and agreed by the Company that the foregoing proviso
shall in no way diminish or otherwise impair the Company's obligation to as
promptly as possible prepare a Prospectus amendment or supplement as above
provided in this Section 1.3 (d).


(e)           Upon the occurrence of any event described in Section 1.3 (d)
hereof, as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.


(f)            Use best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of, (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the shares registered for sale in any
jurisdiction.


(g)           Furnish to the Holder, without charge, at least one conformed copy
of each Registration Statement and each amendment thereto, and all exhibits to
the extent requested by such Holder as promptly as possible after the filing of
such documents with the SEC.


(h)           As promptly as possible furnish to each selling Holder, without
charge, such number of copies of a Prospectus, including a preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents (including, without limitation, Prospectus amendments and
supplements) as each such selling Holder may reasonably request in order to
facilitate the disposition of the registered shares covered by such Prospectus
and any amendment or supplement thereto. The Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Holder in connection with the offering and sale of the shares registered
covered by such Prospectus and any amendment or supplement thereto to the extent
permitted by federal and state securities laws and regulations.


(i)           Use best efforts to register and qualify (or obtain an exemption
from such registration and qualification) the shares registered under such other
securities or blue sky laws of the states of residence of each Holder and such
other jurisdictions as each Holder shall reasonably request, to keep such
registration or qualification (or exemption therefrom) effective during the
periods each Registration Statement is effective, and do any and all other acts
or things which may be reasonably necessary or advisable to enable each Holder
to consummate the public sale or other disposition of registered shares in such
jurisdiction, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions where
it is not then qualified or subject to process.


(j)           Cooperate with the Holder to facilitate the timely preparation and
delivery of certificates representing the shares registered to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by the Release Agreement and applicable law, of
all restrictive legends, and to enable such registered shares to be in such
denominations and registered in such names as such Holder may request.


(k)           Cooperate with any reasonable due diligence investigation
undertaken by the Holder, any managing underwriter participating in any
disposition pursuant to a Registration Statement, Holder' Counsel and any
attorney, accountant or other agent retained by Holder or any managing
underwriter, in connection with the sale of the shares registered, including,
without limitation, making available any documents and information; provided,
however, that the Company will not deliver or make available to any Holder
material, nonpublic information unless such Holder specifically requests and
consents in advance in writing to receive such material, nonpublic information
and, if requested by the Company, such Holder agrees in writing to treat such
information as confidential.


(l)           Comply with all applicable rules and regulations of the SEC in all
material respects.
 
 
21

--------------------------------------------------------------------------------




ARTICLE TWO
Indemnification


SECTION 2.1         Indemnification by the Company. In the event of any
registration of the Securities of the Company under the Securities Act, the
Company agrees to indemnity and hold harmless Holder and each other person who
participates as an underwriter in the offering or sale of such securities
against any and all claims, demands, losses, costs, expenses, obligations,
liabilities, joint or several, damages, recoveries and deficiencies, including
interest, penalties and attorneys' fees (collectively, “Claims”), to which
Holder or underwriter may become subject under the Securities Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based on any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which Holder’s Securities were registered under-the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company will reimburse Holder and each such underwriter for any legal or any
other expenses reasonably incurred by them in connection with investigating or
defending any such Claim (or action or proceeding in respect thereof); provided
that the Company shall not be liable in any such case to the extent that any
such Claim (or action or proceeding in respect thereof) or expense arises out of
or is based on an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance on and in conformity with written information furnished to the Company
through an instrument duly executed by Holder specifically stating that it is
for use in the preparation thereof. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of Holder or any
such underwriter and shall survive the transfer of the Securities by Holder.


SECTION 2.2         Indemnification by Holder. The Company may require, as a
condition to including the Securities in any registration statement filed
pursuant to this Agreement, that the Company shall have received an undertaking
satisfactory to it from Holder, to indemnify and hold harmless (in the same
manner and to the same extent as set forth in Section 2.1) the Company, each
director of the Company, each officer of the Company and each other person, if
any, who controls the Company, within the meaning of the Securities Act, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus contained therein,
or any amendment or supplement thereto, if such statement or alleged statement
or omission or alleged omission was made in reliance on and in conformity with
written information furnished to the Company through an instrument duly executed
by Holder specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement.  Notwithstanding the foregoing, the maximum
liability hereunder which any holder shall be required to suffer shall be
limited to the net proceeds to such Holder from the Shares sold by such Holder
in the offering. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer of the
Securities by Holder.


SECTION 2.3         Notices of Claims, etc. Promptly after receipt by an
indemnified party of notice of the commencement of any action or proceeding
involving a Claim referred to in this Article Two, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article Two, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice.  In case any such action is brought against an indemnifying
party, unless in such indemnified party reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist in respect
of such Claim, the indemnifying party shall be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation.  No indemnifying
party shall, without the consent of the indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such Claim.


SECTION 2.4         Indemnification Payments. The indemnification required by
this Article shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred. The indemnity and contribution
agreements contained in this Article 2 are in addition to any other remedy that
any indemnified party may have against any indemnifying party.


SECTION 2.5         If any indemnified party shall have reasonably concluded
that there may be one or more legal defenses available to such indemnified party
which are different from or additional to those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity agreement provided in this Article 2,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party, and such indemnifying party shall
reimburse such indemnified party and any person controlling such indemnified
party for the fees and expenses of counsel retained by the indemnified party
which are reasonably related to the matters covered by the indemnity agreement
provided in this Article 2. Subject to the foregoing, an indemnified party shall
have the right to employ separate counsel in any such action and to participate
in the defense thereof but the fees and expenses of such counsel shall not be at
the expense of the Company.




SECTION 2.6         If the indemnification provided for in this Article 2 from
the indemnifying party is applicable by its terms but unavailable to an
indemnified party hereunder in respect of any losses, claims, damages,
liabilities or expenses then the indemnifying party, in lieu of indemnifying
such indemnified party, shall, subject to the maximum aggregate liability of any
Holder as set forth in Section 2.2, contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages, liabilities
or expenses in such proportion as is appropriate to reflect the relative fault
of the indemnifying party and indemnified party in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative faults of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 2, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 2.6 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.
 
22

--------------------------------------------------------------------------------




ARTICLE THREE
Miscellaneous


SECTION 3.1         Consent to Amendments. Except as otherwise expressly
provided herein, the provisions of this Agreement may be amended or waived only
by the written agreement of the Company and the Majority Purchasers (as defined
in the Release Agreement) and shall be effective only to the extent specifically
set forth in such writing.


SECTION 3.2          Term of the Agreement. This Agreement shall terminate with
respect to Holder on the earlier to occur of (i) all of the Securities having
been registered as provided in Article One or (ii) March 31, 2010.


SECTION 3.3          Successors and Assigns. Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto are transferable and will bind and inure
to the benefit of the respective successors and assigns of the parties hereto,
but only if so expressed in writing.


SECTION 3.4          Severability. Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.


SECTION 3.5          Delays or Omissions. No failure to exercise or delay in the
exercise of any right, power or remedy accruing to Holder on any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy nor shall it be construed to be a waiver of any such breach or
default.


SECTION 3.6           Remedies Cumulative. All remedies under this Agreement, or
by law or otherwise afforded to any party hereto shall be cumulative and not
alterative.


SECTION 3.7           Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. Unless clearly denoted otherwise, any reference to Articles or
Sections contained herein shall be to the Articles or Sections of this
Agreement.


SECTION 3.8            Notices. Any notices required or permitted to be sent
hereunder shall be delivered pursuant to the terms of the Release Agreement.


SECTION 3.9            Governing Law. The validity, meaning and effect of this
Agreement shall be determined in accordance with the laws of the State of Texas
applicable to contracts made and to be performed in that state.


SECTION 3.10          Final Agreement. This Agreement, together with those
documents expressly referred to herein, constitutes the final agreement of the
parties concerning the matters referred to herein, and supersedes all prior
agreements and understandings.


SECTION 3.11          Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, and such counterparts together shall constitute one
instrument.


SECTION 3.12           Replacement.  This Agreement replaces in its entirety the
registration rights agreement that was executed by the Company on March 25, 2008
in favor of Holder.


The parties hereto have executed this Agreement as of March 25, 2008.


COMPANY:


Tidelands Oil and Gas Corporation
 
By: /s/ James. B. Smith                                         
Name: James B.
Smith                                                                
Title:    President & Chief Executive Officer
 
 
HOLDER:
 
 
Impact International LLC
 


By: /s/ James C. Brewer III                                      
Name: James C. Brewer III                                                      
Title:  Manager                                           
 
23

--------------------------------------------------------------------------------

